Citation Nr: 0839249	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1980 rating decision that denied entitlement to 
service connection for a psychiatric condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In a December 2006 statement, the veteran's representative 
requested that service connection for a mental condition be 
granted on direct service connection under CUE or at the very 
least based on aggravation.  It is unclear from this 
statement whether the veteran and his representative intended 
to file a claim to reopen the claim for entitlement to 
service connection for schizophreniform psychosis, which was 
last denied in an October 2001 rating decision.  Moreover, 
the March 2007 supplemental statement of the case (SSOC) 
appears to base its decision on the merits of the underlying 
claim and also on a CUE basis.  However, to the extent that 
the March 2007 SSOC was reviewing the evidence on the basis 
of new and material evidence, an SSOC cannot announce a 
decision by the agency of original jurisdiction not 
previously addressed in the statement of the case (SOC).  
38 C.F.R. § 19.31.  Therefore, the only issue currently 
before the Board is whether CUE exists in the November 1980 
rating decision and the Board refers the issue of new and 
material evidence to the RO for any further development.  


FINDINGS OF FACT

1.  The November 1980 RO decision denied service connection 
for a psychiatric condition.  

2.  The veteran was notified of the November 1980 RO decision 
and did not appeal.

3.  The November 1980 RO decision that denied service 
connection for a psychiatric condition was supported by 
evidence then of record, and it is not shown that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision that denied service 
connection for a psychiatric condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. 
§§ 20.302, 20.1103 (2008).

2.  The November 1980 rating decision did not involve CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

However, as the issue on appeal involves an assertion that a 
previous RO rating decision contained CUE, the Board notes 
that, given the parameters of the law surrounding CUE claims, 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in decisions by the Board 
(see Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001)), 
or in decisions by the RO (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).


Legal Criteria

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell, 3 Vet. App. at 
314.


Analysis

The veteran's representative contends that CUE exists in a 
November 1980 rating decision that denied a claim for 
entitlement to service connection for a psychiatric 
condition.  Specifically, the veteran's representative 
alleges that the RO improperly denied service connection 
based on the veteran's statements during service that he had 
mental health problems prior to enlistment, which is contrary 
to 38 C.F.R. § 3.304(b)(3).  They claim that there was no 
other data of record to support the veteran's statement that 
he had a pre-existing mental problem, and as the veteran's 
statement alone cannot form the basis for a showing that his 
psychiatric disability pre-existed service, the outcome of 
the claim would have been manifestly different.  

The November 1980 rating decision denied entitlement to 
service connection for a psychiatric condition based on the 
evidence then of record, which consisted of the veteran's 
service treatment records and his September 1980 claim.  The 
rating decision noted that the medical board proceedings 
showed that the veteran was discharged with schizophreniform 
psychosis which was manifested by autistic thinking, mild 
loose associations, and moderate ambivalence.  Additionally, 
the veteran had a pre-service history of schizophrenia which 
had required hospitalization and the veteran had stopped 
taking medication shortly before entering service.  The 
condition was considered to have existed prior to service and 
not to have been aggravated by service.  The RO concurred 
with the judgment of the medical board and denied service 
connection.  

Under the law in effect at the time of the November 1980 
rating decision, the veteran would have been taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrated that the injury or disease 
existed prior thereto.  Only such conditions as were recorded 
in examination reports were to be considered as reported.  
38 C.F.R. § 3.304(b) (1980).  A preexisting injury or disease 
was considered to have been aggravated by active military, 
naval, or air service, where there is an increased in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1980). 

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry; the burden then falls onto the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  38 U.S.C.A. § 1111; See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

As noted above, the November 1980 rating decision was based 
on the veteran's service treatment records and his September 
1980 claim.  The veteran's service treatment records contain 
a May 1980 recruiter's evaluation/instructions to applicant 
wherein the veteran indicated that he had not had or 
currently had a nervous condition.  On his May 1980 
enlistment report of medical history, the veteran again 
marked "no" when asked if he had depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The May 1980 enlistment examination found him to be 
psychiatrically normal.  

Shortly after the veteran entered service, a July 1980 
clinical record reflected that the veteran reported hearing 
voices again and revealed that he was hospitalized before for 
schizophrenia and had stopped taking his medication before 
entering the service.  The assessment was that the veteran 
was beginning to decompensate due to being off medication and 
the increased stress of routine military duty.  In a July 
1980 doctor's progress note, the veteran added that he was 
hospitalized from October to December 1979 and was now 
reporting a recurrence of those same symptoms (loss of 
concentration, memory, and hearing voices) that led to the 
pre-service hospitalization.  

A July 1980 narrative summary revealed that following his 
October 1979 hospitalization and outpatient follow-up, the 
veteran was interested in military service because of his 
inability to make it in the civilian community and stopped 
taking his medications approximately one month before 
enlistment.  The veteran did fairly well, but gradually 
started decompensating under the stresses and started having 
difficulty remembering things with poor concentration and 
disturbed sleep pattern.  The diagnosis was moderate acute 
schizophreniform psychosis with external precipitating 
stress, minimal stress of routine military duty, and severe 
premorbid personality and predisposition as manifested by 
past history of psychiatric hospitalization.  In August 1980, 
the medical board determined that schizophreniform psychosis 
existed prior to service (EPTS) and was not aggravated by 
active duty.  In August 1980, the veteran signed a 
disposition form and statement of change of medical status 
reflecting that his disability EPTS and was not aggravated by 
military service.  

After reviewing the evidence of record at the time of that 
decision, the Board finds that there was no CUE in the 
November 1980 RO decision.  As a psychiatric disorder was not 
noted on the May 1980 entrance examination, the veteran was 
considered sound at service entrance.  38 C.F.R. § 3.304 
(1980).  The next question is whether there was clear and 
unmistakable evidence that a psychiatric condition pre-
existed military service, and if so, whether there was clear 
and unmistakable evidence that the veteran's preexisting 
psychiatric disorder was not permanently aggravated by 
military service.  It is unclear from the November 1980 
rating decision whether the RO undertook this analysis.  
Concerning this, the Board notes that it is not generally a 
fruitful exercise to speculate on whether a particular RO 
decision issued prior to February 1, 1990, applied relevant 
regulations or considered certain items of evidence based on 
whether the RO specifically discussed the regulations or the 
evidence in the rating decision because, before February 1, 
1990, when 38 U.S.C. § 5104(b) was added to the law to 
require ROs to specify the evidence considered and the 
reasons for the disposition, rating decisions routinely 
lacked such specificity.  See Crippen v. Brown, 9 Vet. App. 
412, 420 (1996).  Failure to discuss regulations or certain 
items of evidence does not constitute CUE as there is nothing 
to suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  Crippen, 
9 Vet. App. at 421.  

The veteran's representative asserts that the November 1980 
rating decision is based entirely on the veteran's admission 
during service that he had a pre-existing psychiatric 
disability.  The veteran's representative contends that 
pursuant to 38 C.F.R. § 3.304(b)(3), these admissions cannot 
be used when making that determination.  The provisions of 
38 C.F.R. § 3.304(b)(3) hold that signed statements of 
veterans relating to the origin, or incurrence of any disease 
or injury made in service if against his or her own interest 
is of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record.  38 C.F.R. § 3.304(b)(3) 
(1980).  

In this regard, the only signed statements made by the 
veteran relating to the origin of his psychiatric disability 
were the August 1980 disposition form and statement of change 
of medical status reflecting that his disability EPTS and was 
not aggravated by military service.  To the extent that it is 
asserted that the evidence relied on by the RO was legally 
insufficient to support the determination of a pre-existence 
or aggravation of a condition after removing the 
aforementioned statements from consideration, the Board notes 
that evidence is said to be insufficient in law only in those 
cases where there is a total absence of such proof, either as 
to its quality or kind, as in the particular case some rule 
of law requires as essential to the establishment of the 
fact.  Waltzer v. Nicholson, 447 F.3d 1378 (Fed. Cir. 2006), 
citing Metro. R.R. Co. v. Moore, 121 U.S. 558, 569 (1887).  
The Board finds it significant that in addition to the 
veteran's signed statements, he freely reported in several 
service treatment records that he had been hospitalized prior 
to service for schizophrenia and that he had made the 
decision to stop taking his medication a month before joining 
the military.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994) (Court concluded, as a matter of law, that the 
presumption of soundness was rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admissions during in-service clinical evaluations of a pre-
service history of psychiatric problems).  

Moreover, the veteran's revelation that he had a pre-existing 
psychiatric disability is not the only evidence of record 
that was considered as part of the November 1980 decision.  
Importantly, the RO specifically mentioned the August 1980 
medical board determination when rendering its decision, 
which was based on an assessment of the veteran's condition 
during his approximate one month in-service hospitalization 
as well as his prior medical history.  Significantly, on his 
September 1980 Form 21-526e, the veteran filed a claim for 
aggravation of a nervous problem and indicated that he had 
been treated for memory loss, etc. from 1978 to 1979.  Thus, 
by the veteran's own repeated admissions, he had a pre-
existing psychiatric disorder. 

Even after removing the August 1980 signed statements from 
consideration, the veteran's representative is essentially 
arguing that the RO improperly weighed the evidence 
(remaining service treatment records and claim) when 
determining that the veteran's pre-existing psychiatric 
disability was not clearly and unmistakably aggravated during 
service.  However, CUE requires more than simple disagreement 
on how the facts were weighed or evaluated.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994).  

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the 
November 1980 decision.  There is simply no indication that 
the RO did not properly consider all evidence before it in 
November 1980 or that it failed to correctly apply the 
appropriate laws and regulations to the veteran's claim.  
Importantly, no error of fact or law was shown that compels 
the undebatable conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Therefore, the veteran has 
not demonstrated clear and unmistakable error, and his claim 
for revision must be denied.


ORDER

The claim for revision of the November 1980 rating decision 
on the grounds of CUE is denied.

 

____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


